Citation Nr: 0925833	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  08-16 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to an increased evaluation for the service-
connected bilateral hearing loss, currently rated as 40 
percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1948 to 
January 1952.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decision of the RO.  

The Veteran testified at a hearing held before the 
undersigned Veterans Law Judge at the RO in May 2009.  

At this hearing, the Veteran claimed service connection for 
tinnitus.  This is referred to the RO for development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a) (2).

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The Veteran contends that the current 40 percent evaluation 
assigned to his bilateral hearing loss does not adequately 
reflect the severity of his disability. 

A VA audiology examination was conducted in June 2007.  At 
the personal hearing, the Veteran testified that his hearing 
loss had increased in severity since the time of the 
examination in 2007.  

Accordingly, the Board finds that a VA examination is 
necessary for the proper adjudication of his claim.  

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

1.  The RO should provide appropriate 
notice concerning his claim for a higher 
rating.  See, Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Then the RO should 
take appropriate steps to contact the 
Veteran and request that he submit an 
updated list of the doctors and health 
care facilities that have treated him for 
his hearing loss disability.  

The RO should make arrangements to obtain 
all the records of the treatment afforded 
to the Veteran from all the sources 
listed by him that are not already on 
file.  All information obtained should be 
made part of the file.  

2.  Then, the Veteran should be scheduled 
for a VA examination to determine the 
current severity of the service-connected 
hearing loss.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the claim for increase in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and given the opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


